EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 6: The ventilation and temperature control assembly of claim [[5]] 1; 

Claim 22: The ventilation and temperature control assembly of claim 1, wherein the controller is positioned outside the ventilation unit [[110]].
Claim 24: The climate control device for vehicle lamps of claim 8, wherein the controller is a printed circuit board [[(PCB]].
Claim 26: The climate control device for vehicle lamps of claim [[26]] 25, 
Claim 27: The climate control device for vehicle lamps of claim [[27]] 26, 
	

ALLOWABILITY NOTICE
	Applicant’s response, dated 3/16/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6-8, 11-19, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a ventilation and temperature control assembly for a 
The closest prior art of record, Glovatsky [US 20070091632], teaches the details of a ventilation and temperature control assembly for  a light source which includes a ventilation unit, two ports, and a fan, but fails to teach or disclose the details of any sort of sensor or valve and concurrent valve control system. Ito [US 2009/0154188] fails to cure such deficiencies despite teaching sensor-controlled fans. No other cited art cures such a deficiency, in combination with a lighting unit as claimed. 
Because the prior art of record fails to teach or disclose the details of a ventilation and temperature control assembly for a light source, comprising: a ventilation unit comprising: a housing having a first port and a second port; a valve disposed in the housing between the first port and the second port; and a ventilation fan disposed in the housing near the first port, wherein the ventilation fan is configured to facilitate an air flow through the housing between the first port and the second port; a sensor connected to the ventilation unit, wherein the ventilation fan is switched on and off according to measurements of the sensor; and a controller, wherein the controller is connected to the ventilation fan, the sensor, and the valve, wherein the housing includes an inner wall, the inner wall divides an inner volume of the housing into a first chamber and a second chamber, and the valve is positioned to open and close an inner port formed through the inner wall, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 8 and its dependent claims, the claims recite the details of a climate control device for vehicle lamps, comprising: a housing, wherein the housing has an inlet port and an outlet port, and a flow path is formed in the housing between the inlet port and the outlet port; a ventilation fan disposed in the flow path and configured to direct fluid flow from the inlet port to the outlet port; a valve disposed in the flow path, wherein the valve is operable to open and close the flow path; and a controller configured to operate the ventilation fan and the valve, wherein the controller is disposed in the housing in the flow path.
The closest prior art of record, Glovatsky [US 20070091632], teaches the details of a ventilation and temperature control assembly for  a light source which includes a ventilation unit, two ports, and a fan, but fails to teach or disclose the details of any sort of sensor or valve and concurrent valve control system. Ito [US 2009/0154188] fails to cure such deficiencies despite teaching sensor-controlled fans. No other cited art cures such a deficiency, in combination with a lighting unit as claimed. 
Because the prior art of record fails to teach or disclose the details of a climate control device for vehicle lamps, comprising: a housing, wherein the housing has an inlet port and an outlet port, and a flow path is formed in the housing between the inlet port and the outlet port; a ventilation fan disposed in the flow path and configured to direct fluid flow from the inlet port to the outlet port; a valve disposed in the flow path, wherein the valve is operable to open and close the flow path; and a controller configured to operate the ventilation fan and the valve, wherein the controller is disposed in the housing in the flow path, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 17 and its dependent claims, the claims recite the details of a method for controlling a light source, comprising: turning on a light source disposed in a light source housing; monitoring temperature in the light source housing; extracting an air flow from the light source housing using an external ventilation fan when the temperature in the light source housing reaches a pre-set temperature value; turning off the external ventilation fan when the temperature in the light source housing drops 
The closest prior art of record, Glovatsky [US 20070091632], teaches the details of a ventilation and temperature control assembly for  a light source which includes a ventilation unit, two ports, and a fan, but fails to teach or disclose the details of any sort of sensor or valve and concurrent valve control system. Ito [US 2009/0154188] fails to cure such deficiencies despite teaching sensor-controlled fans. No other cited art cures such a deficiency, in combination with a lighting unit as claimed. 
Because the prior art of record fails to teach or disclose the details of a method for controlling a light source, comprising: turning on a light source disposed in a light source housing; monitoring temperature in the light source housing; extracting an air flow from the light source housing using an external ventilation fan when the temperature in the light source housing reaches a pre-set temperature value; turning off the external ventilation fan when the temperature in the light source housing drops below the pre-set temperature value; and closing a valve connected between an inner volume and an exterior volume of the light source housing, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875